J-A01002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.A.R.J., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: M.J., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 2161 EDA 2018

               Appeal from the Decree Entered June 21, 2018
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0001266-2016,
                         FID: 51-FN-001981-2014


BEFORE: OTT, J., STABILE, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM STATEMENT BY McLAUGHLIN, J.:                       FILED

MARCH 26, 2019

      I agree with the learned majority that the trial court did not abuse its

discretion in terminating the parental rights of M.J. (“Mother”), and agree with

the court’s analysis of 23 Pa.C.S.A. § 2511(b). However, I would affirm the

termination under Section 2511(a)(8), rather than under Section 2511(a)(1).

      I believe the trial court abused its discretion in terminating Mother’s

rights under Section 2511(a)(1). Section 2511(a)(1) requires a court to

consider a parent’s conduct for at least six month’s immediately preceding the

filing of a termination proceeding and, here, the termination petition was filed

a little more than a month after this Court reversed a prior order terminating

Mother’s parental rights. I, therefore, do not believe the court could properly

terminate under Section 2511(a)(1).
J-A01002-19



      However, this Court may affirm an order terminating parental rights if

it agrees with the trial under any one subsection of Section 2511(a), as well

as Section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc). Here, the trial court also terminated Mother’s rights under Section

2511(a)(8). I would find that the trial court did not abuse its discretion in

terminating Mother’s parental rights under Section 2511(a)(8), for the reasons

set forth in the trial court’s opinion.




                                          -2-